f\TT
                                    WDAHus   MQ.9bi>-                         A %     *3
 Te^^r                t/eJ




Pursue V -VtTfi^e ^oClOCO-O^
l^hM tPo\S, Wo.   V?- Old qk)<
3^ Ly^^^e ~Vo po^; ~drn ^iut~
                                                              L/




tw»:
       l^-^feT^eP^VvCVN/^ reason \.s 3 Ste-fe-
       fTOenV -rVi^ ex?tans ~\o "the reader
       C i.e./ -bo4-k 4he irDfhe-r' ^vncS pjusf'tes
       _p# -rWe appellate C^r-f"U Ura hpU. ,
       D+he Honorable 3uJ3e EkKer Jhaid



                            JLH?a4      ce       Tffti.
            KU^de
            , ..„v n de ^5
                        id V$
                           [  ^    s>     Ur\


                                     :/

                              Order1'     r<
                      fr>                                 /

       *5
                            "TTT. HdTioM lb f^TEr

            ^5 the TU^«s» ^ 4-UTS C^or^r
       "3\read^ Know, uui\e«*e ^VW^e Bre
   J_n tK'iS Ca&i Since            no


Ebk^c/J re\;c(^\W\€_ error11 yv^e fcrt
"^^ Tud^e #1 +Ke i(ju;€r Couv-4-



,v rex/e^V^cr* error/1                      |



" re^er"     ^      order tv^v   0t^£k5
-fUe ToV.^
"br^\ \eg>"*A t ^ Q^r \eS)dl

     Cor rules QI^m- b xlvV3Kfir
9




       ^> Qy^t-V/tV#K% ;Vs id/cJ^Taf



    V^e "\s ~rr?t>   ps^r ^^  a -Vs^P^t^



     5 132,0^1/ e
                                             yh




  -JT/S/s?^^? /W74T*ur>^*& ^/W&i^ 7%p~n
                                       Q^c



                  /&A£f
  Re-


fit -S/&/^ED




  H-   ',S ba44-€,rj '\S   ^ai^l-e^.
\4       SVr IV rv^w
                                              RfPEMPf/^S                jft                   I 28G-CRACK                   4.

    YOU HAVE THE RIGHT TO RETAIN COUNSEL, YOU HAVE A RIGHT TO REMAIN SILENT. YOU
HAVE A RIGHT TO HAVE AN ATTORNEY PRESENT DURING ANY INTERVIEW WITH PEACE OFFICERS
OR ATTORNEYS REPRESENTING THE STATE. YOU HAVE A RIGHT TO TERMINATE AN INTERVIEW
WITH PEACE OFFICERS OR ATTORNEYS REPRESENTING THE STATE AT ANY TIME. YOU HAVE A
RIGHT TO REQUEST THE APPOINTMENT OF COUNSEL IF YOU ARE INDIGENT AND CANNOT AFFORD
COUNSEL, AND YOU HAVE A RIGHT TO HAVE AN EXAMINING TRIAL.

    YOU ARE NOT REQUIRED TO MAKE -ANY STATEMENT AND ANY STATEMENT YOU MAKE MAY AND
PROBABLY WILL BE USED AGAINST YOU IN YOUR TRIAL.



    YOUR BAIL IS SET AT $010000
     (OR)
    BAIL IS DENIED. IF A FORMAL COMPLAINT IS FILED AGAINST YOU, YOUR BAIL WILL
THEN BE SET




          ABOVE STATUTORY WARNING GIVEN BY THE UNDERSIGNED KAGISTRATE^JJARRIS COUNTY
TEXAS ON THE 4TH DAY OF           MARCH                  ,1990 ./^~~\              (   \

,1 UNDERSTAND THE ABOVE WARNING.                              7     7    MAG^STRAT!
I'FURTHER UNDERSTAND.THAT I'AM SCHEDULED TO APPEAR/IN THEyftBOVE COURT
ON: THE v^DA-Y OF f__ '•;:- " ; ,19 ,AT 9:00&J*\ ..--^4\ x/X Tj Tjj
defeat—v.;:::-;. :,;                                                            ««***
                                                                                NlftR7,4?9J
REMARKS




                                                                                                  •" kU
                     V'v\- c



                                          g/.7-M5
DEFENDANT
                                                                           Ti^-~:Jz±z
                                                                           "rmh             ',
                                                                       w
                                                                                :r^3

                               CAUSE NO. 061771801010

         THE STATE OF TEXAS                   *        IN THE 174 TH DISTRICT COURT
         vs                                   «       OF HARRIS COUNTY, TEXAS

         WHITFIELD, RONALD DWAYNE             *


                             STATUTORY WARNING BY MAGISTRATE


    (UNDER ARTICLE 15.17 OF THE TEXAS CODE OF CRIMINAL PROCEDURE AS AMENDED)

        ON THIS DAY WHITFIELD, RONALD DWAYNE
BLACK      , MALE , 25 YEARS OF AGE, PERSONALLY APPEARED BEFORE ME IN THE
CUSTODY OF V FRANKLIN
OF HPD             , AND I GAVE SAID ACCUSED THE FOLLOWING WARNING

WHITFIELD, RONALD DWAYNE             , YOU HAVE BEEN ACCUSED OF THE
OFFENSE OF BURG BL.DG

     YOU HAVE THE RIGHT TO RETAIN COUNSEL, YOU HAVE A RIGHT TO REMAIN SILENT YOU
HAVE A RIGHT TO HAVE AN ATTORNEY PRESENT DURING ANY INTERVIEW WITH PEACE OFFICERS
£  ATTORNS ^PRESENTING THE STATE. YOU HAVE A«« »J^™» "-2™A
WITH PEACE OFFICERS OR ATTORNEYS REPRESENTING THE STATE AT ANY TIME. YOU HAVE A
RlST TO REQUEST THE APPOINTMENT OF COUNSEL IF YOU ARE INDIGENT AND CANNOT AFFORD
COUNSEL, AND YOU HAVE A RIGHT TO HAVE AN EXAMINING TRIAL.
     YOU ARE NOT REQUIRED TO MAKE ANY STATEMENT AND ANY/'STATEMENT YOU MAKE MAY AND
PROBABLY WILL BE USED AGAINST YOU IN YOUR TRIAL.
              ~>

     YOUR BAIL IS SET AT $000000

     BAIL IS DENIED. IF A FORMAL COMPLAINT IS FILED AGAINST YOU, YOUR BAIL WILL
THEN BE SET


          ABOVE STATUTORY WARNING GIVEN BY THE UNDERSIGNED MAGISTRATE, HARRIS COUNTY
TEXAS ON THE 11TH DAY OF DECEMBER                 , 1991.


I UNDERSTAND THE ABOVE WARNING.                                  MAGISTRATE

X
 DEFENDANT




 REMARKS
    THE STATE OF TEXAS                                                                                         /,..                                      REV. 5/80
               VS.
                                                             00923986 <996)
          RONALD WAYNE WHITFIELD                   . SPNt.                                                             3-16-89
                                                                                          D'a"7E PREP,
   —••;'; lyia&ar——                                 DOB:        NW b-iM-b6                                   HPD-                             •211
                                                                                                                                              2TO9289
          Houston, Tx.                                                                 , AGENCY;,.                                /a kin .
                                                                                                                                 i/R NO.:,    **•*


                                                                                          NCICCODE:.
                                                                                                                      &MW JjP .ARREST DATE:          TD~B1:
 FELONY CHARGE:
          TrSFT
 CAUSE NO.:                        TEWW
 HARRIS COUNTY DISTRICT COURT NO.:    "3?7fl"                                            BAIL                2,000.00             ^ 17 198^
                                                                                         PRIORCAUSE NO.:

  TO ANY PEACE OFFICER OF THE STATE OF TEXAS:
  Complaint has been made by the undersigned affiant.who says under oath that hehas good reason tobelieve and does believe that In Harris
  Coumv'»LD WAYNE WHITFIELD
 thereafter styled the Defendant, heretofore on or about                 March 10. 19BQ
                                                                                                                                                              . did
 then and there unlawfully


         appropriate by acquiring and otherwise exercising control over property,
         namely, one television, one washer and one dryer, owed by IRA FAY WHITFIELD,
         hereafter styled the Complainant, of the value of over seven hundred fifty
         dollars and under twenty thousand dollars, with the Intent to deprive the
         Corajjlalnant of the property, and without the effective consent of the eomplalnant.
       (/PROBABLE CAUSE: Affiant, IRA FAY WHITFIELD, is a credible and reliable
           person reputably employed with no known criminal record. Affiant further
           states that the Defendant, RONALD WAYNE WHITFIELD, committed the offense
          pf Felony Theft as alleged above on March 10, 1989 in Harris County,
          Texas. Affiant states that she left for work at 5:00 am on March 10,
          1989 leaving   defendant, RONALD .WHITFIELD, present at her residence
             Defendant RONALD DWAYNE WHITFIELD is the Complainant's son. When'
          Affiant returned home at 8:30 am on March 11, 1989 she found her television,
          washer and one dryer missing. Later Affiant found a pawn slip in her
          residence which was dated March 10, 1989 and signed by Co-defendant,
          EDWIN HENNESSEY. On March 13, 1989, defendant contacted Affiant and
          admitted to taking the items and selling then to pay off drug debita;;:                                                   r~

          Affiant did not give co-defendants hr>ecourt namedabpVfitoanswfcMhVibrt                               beforethe courtnamed aboveto answer the abovecharge. Returnthis
'^"fffWjSW^'nJ! indicate below how it was fi^uje|?BafesSI?al?.v                          writ and indicate below how it was executMh Bail is set as indicated
^>9H                y*; . ..                                      -

                    'Sjv-.tJU\ 0- 'JV^V.^^.                          ..    ..

: ito-jf, S
                                                        _j____c.3^ '^Lt^k^i.-. .:


                    ^^ h_ Usxcj* ^\A^?.*                                                                   f
                                                                  •f~               .     ' .. 5           -                : •


                                       ^•"^JL.yo..*^^                                                                             '
                '^^^ J\ ^^,/-^,l> ^^" ^^f
                     ,V,J. ^ e„W .L*v^: .«^.^..^..A.^
                    .H^,,^ l^ U^^-%-,^.. ^..^-:.^.^- ^ -
              • •        -   • >r   "' '                                        i                                  \
                                                                                           t                       t   .!         •• .•



                '^c^Xh ^                                          ^ ^ ^m^-^v- •-:' •
                .„gy,v^:                                                  : „ yr/r ) •,„",'"
              ....-                          '    -:.                       ' i'VI' " '"•' v- !
                                                                            r -
                                                                                       ' '*-
                                           " ' ^ .•^•••••;\                     "aY^''¥6fc^                            • •            •
               .•v.^:^2,989;-;                                                          1*4,^                                     %

                    ,.                o          • • •'       ";••••• .. .••..r                    • -'•       ,
                                                                                                                       (?)      •'
                                                                                                                       v -' • -pjn
                              BUYER'S TAG RECEIPT - BUYER'S COPY

   THIS IS THE BUYER'S TAG NUMBER:                  70C6976             DATE OF SALE: 01-14-2015
   THIS IS THE EXPIRATION DATE:                     03-15-201

                                                                                    Model         Body Style    (3^
   Issue Date        VIN                                YeaK;;Make '
   01-14-2015        3CZRM3H32EG714673                  2014 /HONDA;                CRV           UTILITY TL

                                                         Major JGolor               Minor Color

                                                         BLACK    \,                                        >
   Remarks          No Remarks found for vehicle.
                                                                                                          ^3      ^
   Issuing Dealer                                       Dealer Number
   Big Star Honda                                       P11989E, ,"
                                                                         y
   Owner #1 Name                                        Owner ll; Street Address
   RONALD WHITFIELD                                     7522 LASALETTE, HOUSTON, 77021
   Owner #2 Name                                        Owner #2 Street Address




   BUYER is required to keep this receipt in the vehicle until vehicle is registered and metal
                                           plates are placed on the vehicle.

Complaints should be directed to the Texas Department of Motor Vehicles, Enforcement Division,
                4000 Jackson Avenue, BIdg 1, Austin, Texas, 78731 or file a complaint at
                            http://www.txdmv.gov/dealers/complaints.htm

                                                                                            BUYER'S COPY

                                                                             ^o
                                                                             r^

                                                                                                  h
             Ronald P. Whitfield ^fj: 00923986/994 0ATEprepared^ ^-10'91                                                                           BY___fDANg:____
             4115 Castor                          D0B-W5=25_*-                           AGENCY: SPD                                         o/R NO: l3092jy}. ..
             Houston, *x.                                                                K.r.r^n.:.             2200 ^7                            ARREST DATE:                               __j___
FELONY CHARGE:                                                                           RELATED CASES:
             BTTRG.    B1.BG.

CAUSE NO.:
                                                  617718
HARRIS COUNTY DISTRICT COURT NO.:                 x /ft                                  BAILS
                                                                                         PRIOR CAUSE NO.:


 TO ANY PEACE OFFICER OF THE STATE OF TEXAS:
 Complaint has been made bythe undersigned affiant who says underoath that he has good reason to believe and does believe that in Harris
 County, Texas,
             WMJJS WUSS& WHlTPJUfU)
                                                                                          Bg_9_SS 10, 1991                                                                                                                    did
hereafter styled the Defendant, heretofore on or about                                               —.                             ——                                                                                  • ul^
then and there unlawfully



             with intent to connait theft, enter a building not then open
                                                                                                                                                         l/il.
             to the public, owned by EDYTHE KREJCI, a person having a greater
             right to possession of the building than the Defendant, and
             hereafter styled the Complainant, without the effective consent                                                                         no ic4
             of the Complainant, namely, without any consent of any kind.

                                                          fil %n cry&nJjJUA . #7' fifei. ?(/>) I/O                                                                                              'S (_.
                                                       Cd-wi^p &n*-       \




 AGAINST THE PEACE AND DIGNITY OF THE STATE

                                                  Sworn to and subscribed before me on                                         in- (a, m
       -'"
        f_        J'"W_'If-':f.
                                                                                                   ''>i • •—• ,«».»• »•      — .v~     -.- - =    ,

 and bring him before the court named above to answer the above charge.
 Return this writ and indicate below how it was executed Bail is set as                    ,writ and .indicate below-haw -itwas .executed. Ball.••j^j^t'fls.'indicat.*
 indicated above. Given my hand on .          »„ .« , ,,,,...4                             ;above.   Given toy hand on
                                                                                           :- «kA>ia n,\,txn Mu hand nn                 -                                     ''.'•-••/•••    ••?••_.;.   V */•••

                                              y&C + 1 'ml                                                                                                                                    i-X




               WRIT RECEIVED           f-C^^—H-
 bv arresting theDefendant and (1) placing himTin jail in Harris CouQJY. Texas, or(21 taking his bond (cross out inapplicable action).
 s            ^.____±1^£^*^M^33SZ                                                                       -                                                --
                                                                                                             f/\yr
 ir   O.
                                       525 L/6 %
                                                                       CHARGE
                         CAUSE NQo

                                                                                                        DISTRICT COURT

                                                                                 OF HARRIS COUNTY, TEXAS.




                                                                               p&t^Y                    defendant in the above styled and
            Now comes                                                          'ounsel to represent him in said felony cause and
numbered cause, and reYfiectfully petitions the Court to appom
would show to the Court that he is too poor toemploy counsel.

                                                                              _______!


                     jfrttpBirhsubscribed before me on this, the- h—                   J»y of-               —-
A.D. 19-^y U
                                                                          RAY HARDY, District Clerk,                      -^
                                                                          Harris County, Tejjas rexas                   (j J
                                                                                         ...       f—^,j^~~;—v—-*—•




                                                            V
                                       ^RDEB^APPOINTING COUNSEL
                   is. the__—
              On this.                      day of.                                            that he is without counsel andis too poor


 in said-icause.

                                                                                                  k"       ?
  Attorney




  Address 1
            /ft/ /v?#j
                     K
                                                                                      '''•»=.
                                                 "7 ~?OOl-
  City
                                                         Zip                          ,. S^^
                                            /yas£>
  Phone                                                                                   ^S^-v
                    ; f fo% 7/^g>
   BAR*
                 Itis further ordered that the said cause is set for
                                                                               , 19             ., at 9:00 A.M
  on the                           day of

                 Signed      Ajg-l day ofZ^^^^7



                                                                                                                                    -' -\          ;


                                                                                                                                    f
                                                                                    £A/E£. TO Ea;X TvJo k\ew caks                                            i^ sftrwi.- ku4 '            CAoSt MupoBfcll.S

 irmToF 7£XA5
          V.

Prophe-V Roncvc\ Ov-cfine ujVrV^c
 J_Z___              , TU -,
 _gn±ii_avi      jl N J nL



                          /J Aa//




               /\Ium( Pro 7u»c

 •—-—            ^&m&£m>

77) ^ac '
/"'/iTVheWrar) hl&h'? i/,v-c-fres/d*^*- 0^c+/
T2! /W flJ&J /?t//e. Dut/J/v^s
  A/c/nc fa      "7^/7    ,'/7 7^2    CoA#5
                                     3


  sup* i s~* ^f:_




 Us




pur frrf})e4 //>arr/>"*&f Jien

£>90 S. Us. ^P-cJ SIS   5
1    ^                                               V
                                                     1
    • /AaJ^e C(T(___as   c!-he    hn oov-z           v.
     j^^zvOo, a^/s s.f- 2c-/ t/9j.

     £•6% S,u.J^f 1^ .
                 (Mj4-cT£/ 77// s


         CTJhe A/iy^c fro        Tunc order '

Thw^kev J,.iJs H?*7r a ^_/•/«-/•

    -^2___5___! ^7 7^2 -/-rrcif CaufA


                                   i   i   .   ^-1   /   r.



C&rl_..> ~7H> rc*J 7^5 /W/^
            ~7tTT 3^ to0rr*s)-h>h^f
4-7?> •+*/?. fA/rJs. «-   u/e j7) *u*r y_
 ^       &2CG>f^e Camp AAy?

      S   »A-   ^79esrs    \^ Vv^


   '1 v\ \pr^ fVre-4- Sl r\ ^"^ l ^,a44e ^5 _]
^"trr     feV\e^r\nJ -^ \Y\s e V\e
/UTXO     J    \ e.eon      OmW-Ye_$ -^-nf>va
 Su-CV^    re-carat .

" ALA     i^ 9 fP&«^ V, 4-Vert-^V-^
"4"h«4 Q_      jUc^^yvx-e^-V- ^cs rv.o'V
\A_ CaS€, < _n-Ae*e_? jl fee or J, °
"5 5 _ p?A\-e^ -4-d _ iu^menV



4-Ve Cour-V.'       TWe   Cc^S-e 
ElV\S V- SVeefew ^0 Te£.
 Cf. 9, . S3°i / i^| S     S.w.'Zcf



  keld     _ _^_, ;^ w_tA



0U%YV^W+- €Y^-Ver_^ %
                                 to
 H?Y? Pe\\ ^-V    C -A^& 6V*




 ^     4-v,^ c^5e si5 u,\\C^iI^




     %\V) $h~cAf o-H jo (^Vri«vi4 4- '"if Kd

           -/
 (Y^    e^-t^-




                                     u


 "reader"       #w "e^Hr. " TW5
'Hie     ru\es>    o^e^f _           JL/C                                         /3



Ar rruJjr+ntAATS arc A&y Circu/tTAAA )
jZlVUiY?S hlLher cwtTr fa*
       a    /&*tt\A. / e c-A-
                               /£   M>
57




     AAA-y-u^ JSl^rf-



                 rj^/fl s?,Jb/S
zn
         3^      UJ \\)
          2inr c*2e.«




                            err